                          Case 6:20-cv-00034-RSB-BWC Document 9 Filed 07/17/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  DENNIS STEVENSON

                       Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:20-CV-00034

                  STATE OF GEORGIA, et. al.,

                       Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with this Court's Order dated July 16, 2020, adopting the Report and

                     Recommendation of the United States Magistrate Judge as the opinion of this Court, judgment is

                     entered dismissing Plaintiff's complaint without prejudice and denying Plaintiff in forma pauperis

                     status on appeal. This case stands closed.




            Approved by: ________________________________
                            ____________
                                      ____
                                      __ _____________ ___
                                                        _




            July 17, 2020                                                       John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By)
                                                                                (By) Deputy Clerk
                                                                                (B
GAS Rev 10/1/03
